DETAILED ACTION
This Office Action is in response to the application 16/609,697 filed on 10/30/2019.
Claims 1-25 have been cancelled; Claims 26-50 have been examined and are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application is a U.S. National Stage Application under 35 U.S.C. 371 from International Application No. PCT/US2018/031650, filed May 8. from International Application No. PCT/US2018/031650, filed May 8.2017, published as WO 2018/208818, which claims the benefit of priority to U.S. Application Serial No. 62/503,804, filed May 9, U.S. Application Serial No. 62/503,804, filed May 9,2017.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/30/2019 and 09/17/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 10/30/2019 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 10/30/2019 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 05/08/2015 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-50 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Curtis et al. (hereinafter Curtis), Pub. No.: US 2007/0277228.

Referring to claim 26, Curtis teaches a client device, comprising: 
processing circuitry; and 
a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: 
receive notification of observe permission for a resource (paras. 0006-0007; authentication or authorization information); 
instantiate a callback resource maintained at the client device corresponding to the resource (paras. 0006-0007, targeted resource); 
send an observe request to a second device for the resource (paras. 0006-0007, authentication request); 
add the second device to a list of notification servers maintained at the client device (paras. 0006-0007, gateway device equates second device); 
receive a notification from the second device including an update to the resource (abstract; paras. 0006-0007, a subsequent message); and 
update the callback resource based on the notification (abstract; paras. 0006-0007, a subsequent message). 

Referring to claim 27, Curtis further teaches wherein the observe request includes an OBSERVE command implemented as part of a set of RESTful commands (para. 0017, specific command).

Referring to claim 28, Curtis further teaches comprising operations to verify that the second device is authorized to notify the client device of the update to the resource before updating the callback resource (abstract; paras. 0006-0007).

Referring to claim 29, Curtis further teaches wherein operations to verify that the second device is authorized to notify the client device of the update to the resource includes use of a secure resource manager to evaluate an access control list (ACL) policy (para. 0010 and fig. 1; security policy).

Referring to claim 30, Curtis further teaches wherein operations to verify that the second device is authorized to notify the client device of the update to the resource include operations to request access information from an Access Management Service (AMS) (abstract, paras. 0006-0007; managing authentication).

Referring to claim 31, Curtis further teaches wherein the second device is an Open Connectivity Foundation (OCF) device acting as a server to the client device and wherein the AMS operates within an OCF onboarding tool or within an OCF generalized client (abstract; paras. 0006-0007, authentication server).

Referring to claim 32, Curtis further teaches wherein operations to receive the notification include operations to receive the notification over a secure session established between the second device and the client device (abstract; paras. 0006-0010 and fig. 1).

Referring to claim 33, Curtis further teaches wherein the notification includes a RESTful UPDATE command or a RESTful NOTIFY command (para. 0017, specific command).

Referring to claim 34, Curtis further teaches comprising operations to: release the callback resource; remove the second device from the list of notification servers; receive a second notification from the second device including a second update to the resource; and send a response to the second device indicating that the second device is not in a list of notifiers at the client device in response to the second notification (paras. 0015, 0020 and fig. 2A; resource denial process).

Referring to claim 35, Curtis further teaches wherein the resource represents a sensor or an actuator (abstract; paras. 0006-0007; resource).

Referring to claim 36, This claim is similar in scope to claim 26, and is therefore rejected under similar rationale.

Referring to claim 37, This claim is similar in scope to claim 27, and is therefore rejected under similar rationale.

Referring to claim 38, This claim is similar in scope to claim 29, and is therefore rejected under similar rationale.

Referring to claim 39, This claim is similar in scope to claim 30, and is therefore rejected under similar rationale.

Referring to claim 40 This claim is similar in scope to claim 31, and is therefore rejected under similar rationale.

Referring to claim 41, This claim is similar in scope to claim 32, and is therefore rejected under similar rationale.

Referring to claim 42, This claim is similar in scope to claim 33, and is therefore rejected under similar rationale.

Referring to claim 43, This claim is similar in scope to claim 28, and is therefore rejected under similar rationale.
Referring to claim 44, This claim is similar in scope to claim 34, and is therefore rejected under similar rationale.

Referring to claim 45, This claim is similar in scope to claim 26, and is therefore rejected under similar rationale.

Referring to claim 46, This claim is similar in scope to claim 27, and is therefore rejected under similar rationale.

Referring to claim 47, This claim is similar in scope to claim 28, and is therefore rejected under similar rationale.

Referring to claim 48, This claim is similar in scope to claim 29, and is therefore rejected under similar rationale.

Referring to claim 49, This claim is similar in scope to claim 30, and is therefore rejected under similar rationale.

Referring to claim 50, This claim is similar in scope to claim 34, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        12/02/2021